Citation Nr: 1548450	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for coronary heart disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a neurological disability, claimed as peripheral neuropathy of the upper and lower extremities.

6.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision (notice issued in January 2008) of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2009, the Veteran submitted a claim for a TDIU as a result of his service-connected PTSD and diabetes mellitus type 2.  Typically, the claim for a TDIU would be under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, in July 2015, the RO granted entitlement to a TDIU, effective December 12, 2006, based on the Veteran's PTSD.  This was a full grant of the benefit sought.  As such, the issue of entitlement to a TDIU is not on appeal.  The Board also notes that the July 2015 rating decision proposed a finding of incompetency.

The Veteran initially claimed service connection for peripheral neuropathy of the upper and lower extremities, as secondary to his service-connected diabetes mellitus type 2.  VA examinations dated in November 2007 and March 2010 are negative for peripheral neuropathy.  However, VA treatment from January 2007 shows diagnoses of right meralgia paresthetica, lumbar radiculopathy, and right occipital neuralgia.  As such, the Board has recharacterized the issue on appeal as set forth on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

In August 2015, VA received a claim of service connection for prostate cancer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for erectile dysfunction, coronary heart disease, hypertension, a neurological disability, and peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's PTSD has been shown to have resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

The Veteran's service-connected PTSD is currently rated as 70 percent disabling since December 12, 2006.  The Board finds that he meets the criteria for a rating of 100 percent for the entire appeal period.  

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran underwent a VA psychiatric examination in November 2007.  Upon mental examination, he exhibited slow, halting speech, that was obscure at times.  He had a friendly attitude toward the examiner and his affect was normal.  His mood was anxious and dysphoric and he was easily distracted.  He was oriented as to person, time, and place.  His thought process was described as rambling, with unremarkable content and paranoid ideation.  He was not delusional and he   understood the outcome of his behavior.  His intelligence was described as average.  He understood that he had a problem.  He reported sleep impairment in the form of nightmares and difficulty falling asleep and maintaining sleep.  He did not endorse hallucinations, but endorsed a history of violent behavior, with ongoing thoughts of violence, but only in regard to defending others.  He had passive suicidal ideation, but no intent or plan.  The examiner noted that the Veteran did not appear to be at an imminent risk of harm to self.  His impulse control was fair.  His memory was mildly impaired.

The examiner noted that the Veteran's PTSD manifested as recurrent, intrusive, and distressing recollections of his traumatic event, an inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner described the symptoms as moderate/severe, having worsened since the Veteran became unemployed.  The Veteran stated that he slept with a gun under his pillow and has loaded guns around the house.

With regard to social functioning, the examiner noted that the Veteran preferred to be alone and had socially isolated himself, but did not have total occupational and social impairment due to his PTSD.  With respect to the Veteran's marital family relationship, he had been married for 34 years to his third wife.  He had eight children and twelve grandchildren.  He stated that he was very close with all but one of his children and had a good relationship with his wife.

The Veteran underwent a second VA psychiatric examination in March 2010.  He reported that PTSD symptoms were about the same in frequency and intensity as in the first examination.  Re-experiencing symptoms were frequent and moderately severe in intensity, and avoidant and hyperarousal symptoms were persistent and moderately severe, except for anger, which was severe.  The examiner noted that the Veteran had lost his job as a corrections officer for severely beating an inmate, and that his hyperarousal symptoms had caused conflict in his family relationships.  He also continued to hit his wife at times, had no friends, and isolated to his room, where he watched television for most of the day.  The examiner did not find that the PTSD resulted in total social and occupational impairment.

Upon mental examination, the Veteran's appearance was clean but disheveled.  He was restless.  His attitude was cooperative.  His affect was blunted.  His mood was anxious, fearful, and dysphoric.  He was easily distracted, with short attention span.  He was oriented as to person, time, and place.  His thoughts were rambling, with paranoid ideation and preoccupation about his guns being taken away from him, rendering him unable to protect his family.  He was not delusional.  He had impaired judgment and poor insight.  He reported sleep difficulties, with combat related nightmares.  His wife reported that he shook, jerked, and struck out in his sleep.  He reported auditory and visual hallucinations.  The examiner endorsed inappropriate behavior, noting that, two years earlier, the Veteran was stopped from attacking a group of Vietnamese speakers and that he had been dismissed from his job as a corrections officer after severely beating an inmate.  The examiner also noted that the Veteran obsesses about not having access to his guns.  The Veteran had not had suicidal ideation in the past year.  The examiner noted that the Veteran is at times physically violent toward his wife, with frequent verbal outbursts.  He no longer drove due to blackouts and getting lost.  He avoided crowds and has expressed that he talks to his deceased parents and a friend who had recently passed.  He had mildly impaired recent memory.  At the time of the examination, Veteran was still married to his third wife and had been living with their daughter for a little over a year.  He expressed his love for his son, daughter, and grandchildren.

The Veteran underwent a third VA psychiatric examination in April 2015.  The examiner noted that the Veteran's PTSD manifested as re-experiencing, cue avoidance, hypervigilance, startle response, and impaired impulse control.  The Veteran reported continued nightmares, including hitting her wife while asleep and falling off his bed.  Upon mental examination, he was found to be responsive and oriented as to place, date, but not circumstance.  His speech was somewhat spontaneous, fluent, with normal rate and rhythm.  His mood was depressed; his affect was restricted and tearful.  He denied suicidal ideation.  His thought process was logical and organized, but dysphoric with some paranoid ideation.  He had impaired concentration and impaired memory, both recent and remote.  His occupation and social impairment was described as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was still living with his third wife, along with a grown-up daughter and three grandchildren.  He expressed his affection for his children and grandchildren.  He stated that he did not have contact with his children from a previous marriage.

In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has resulted in total social and occupational impairment.  In this regard, the Board notes that the Veteran has already been found to be unemployable for purposes of a TDIU.  With regard to social functioning, the Board notes that, while the Veteran appears to have a stable relationship with his wife and some of his grown-up children, there is evidence of violent and inappropriate behavior, including directed at the Veteran's wife, as well as paranoid ideation, and disorientation as to circumstance, all of which suggests total social impairment.  There appears also to be some impairment regarding reality, as he talked to the deceased. 

Resolving doubt in favor of the Veteran, the weight of the evidence shows that the Veteran's PTSD has resulted in total social and occupational impairment.  Accordingly, the Board finds that his symptoms merit the maximum rating of 100 percent under the schedular rating criteria.  38 C.F.R. § 4.130, DC 9434.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD merits a rating of 100 percent during the entire appeal period.  38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted. 


REMAND

The Veteran seeks service connection for erectile dysfunction, as secondary to his service-connected diabetes.  See January 2007 claim; December 2008 notice of disagreement.  He has stated that he began to experience erectile dysfunction after he was diagnosed with diabetes and started taking medications for the latter.  See August 2009 substantive appeal.  Two VA examiners have considered the question of whether the Veteran's erectile dysfunction is related to his service-connected diabetes.  See VA examination from November 2007 and March 2010.  Both examiners noted that the erectile dysfunction predated the diabetes and opined that the erectile dysfunction was most likely due to other contributing factors.  In this regard, the November 2007 examiner stated that the erectile dysfunction was most likely due to the Veteran's age and mental health condition.  In contrast, the March 2010 examiner stated that it was most likely due to antihypertensive medication.  As stated, the examiners' opinions are based on a finding that the Veteran's erectile dysfunction predated his diabetes.  This finding, however, is not consistent with the evidence.  While the November 2007 examiner placed the onset of diabetes and related complications in June 2006, a VA treatment record from that same date, notes that the Veteran reported a two-year history of diabetes, with medication treatment.  This statement places the onset of diabetes in 2004, the same year in which the Veteran allegedly started to experience symptoms of erectile dysfunction.  There is no indication that the examiners considered this statement.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran's June 2006 statement (stating a two-year history of diabetes) suggests that relevant prior treatment records, VA or otherwise, might be outstanding.  Since any such records might shed light on the Veteran's complications due to diabetes, VA should ask the Veteran to identify any prior or additional treatment for diabetes and the claimed disabilities.  The Board notes that, in his December 2006 claim, the Veteran identified treatment only at the Murfreesboro VA facility.  The earliest treatment records obtained from that facility are dated June 2006.  It is not clear where the Veteran obtained treatment for his diabetes prior to that date.  

Similarly, a review of the claims file contains no record of VA treatment from July 2011 to July 2014.  While it is possible that the Veteran did not seek VA treatment during that period, the Board finds that the AOJ should make an effort to obtain any available, outstanding VA treatment records from that period.  In addition, it should ask the Veteran to identify any relevant private treatment during that time frame.

The Veteran also seeks service connection for a neurological disability (initially claimed as peripheral neuropathy), as secondary to his service-connected diabetes mellitus.  The November 2007 VA examination shows a diagnosis of lumbar and cervical radiculopathy.  The examiner opined that the Veteran's radiculopathy was not due to his diabetes or was aggravated by it.  The examiner reasoned that the radiculopathy was due to the Veteran's degenerative disc disease of the cervical and lumbar spine, and not to his diabetes.  In addition, during the March 2010 VA examination, the Veteran denied symptoms of peripheral neuropathy.  As stated above, VA treatment from January 2007 shows diagnoses of right meralgia paresthetica, lumbar radiculopathy, and right occipital neuralgia.  While the November 2007 VA examiner considered whether the Veteran's radiculopathy was related to his diabetes, the examiner did not discuss or address the currently diagnosed right meralgia paresthetica and right occipital neuralgia.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes that, in February 2009, the Veteran submitted a medical opinion from a VA treatment provider.  In a three-sentence opinion, the provider asserted that diabetes is related to erectile dysfunction, peripheral neuropathy, and peripheral vascular disease, while coronary artery disease and hypertension are indirectly related to diabetes mellitus type 2.  While this opinion lacks sufficient specificity as to the Veteran's disability picture so as to establish a nexus, the opinion is relevant insofar as it establishes a possible link between diabetes and the claimed disabilities.  As such, future VA opinions should address its content.

The Board is also remanding the issues of coronary heart disease, hypertension, and peripheral vascular disease for readjudication in light of any new evidence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include any records prior to June 2006 and for the period between July 2011 and July 2014.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his diabetes and related complications, to include his claimed disabilities.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  All records received must be associated with the claims file.

3.  Thereafter, forward the claims file, including a copy of this remand, to the appropriate VA examiner to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is the Veteran's erectile dysfunction at least as likely as not proximately due to his service-connected diabetes, to include any prescribed medications?  If not, then is it at least as likely as not that the erectile dysfunction has been aggravated (permanently worsened beyond it natural progression) by his service-connected diabetes to include any prescribed medications?  Please note the Veteran's statement that his erectile dysfunction began in 2004 after he was diagnosed with diabetes and started taking medications for the latter.  In addition, VA treatment records show that, in June 2006, the Veteran reported a two-year history of diabetes, with medication treatment.  Also note that the Veteran submitted a February 2009 opinion from a VA treatment provider, stating that diabetes is directly related to erectile dysfunction.

(b)  Are the Veteran's January 2007 diagnoses of right meralgia paresthetica and right occipital neuralgia at least as likely as not proximately due to his service-connected diabetes?  If not, then is it at least as likely as not that these neurological disabilities have been aggravated (permanently worsened beyond it natural progression) by the Veteran's service-connected diabetes?  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


